Case 0:19-cr-60370-RKA Document 8 Entered on FLSD Docket 12/23/2019 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-CR-60370-RKA


 UNITED STATES OF AMERICA

 vs.

 MARIE PANEBIANCO,

             Defendant.
 ____________________________________/

                            GOVERNMENT=S RESPONSE TO
                          THE STANDING DISCOVERY ORDER

        The United States hereby files this response to the Standing Discovery Order. This

 response also complies with Local Rule 88.10 and Federal Rule of Criminal Procedure 16, and is

 numbered to correspond with Local Rule 88.10.

        A.     1.     Any written or recorded statements made by the defendant will be produced.

               2.     The portion of the written record containing the substance of any oral
                      statement made by the defendants before or after arrest in response to
                      interrogation by any person then known to the defendant to be a government
                      agent will be produced.

               3.     No defendant testified before the Grand Jury.

               4.     The defendant’s prior criminal record will be produced.

               5.     Books, papers, documents, photographs, tangible objects, buildings or
                      places which the government intends to use as evidence at trial to prove its
                      case in chief, or were obtained or belonging to the defendant may be
                      inspected at a mutually convenient time at the Office of the United States
                      Attorney, 500 E. Broward Blvd, 7th Floor, Ft. Lauderdale, Florida. Please
                      call the undersigned to set up a date and time for a discovery conference
                      that is convenient to both parties.

                      The attachments to this discovery response are not necessarily copies of all
                      the books, papers, documents, etc., that the government may intend to
                      introduce at trial.
Case 0:19-cr-60370-RKA Document 8 Entered on FLSD Docket 12/23/2019 Page 2 of 5




            6.     There were no physical or mental examinations or scientific tests or
                   experiments made in connection with this case.

       B.          DEMAND FOR RECIPROCAL DISCOVERY: The United States requests
                   the disclosure and production of materials enumerated as items 1, 2 and 3
                   of Section B of the Standing Discovery Order. This request is also made
                   pursuant to Rule 16(b) of the Federal Rules of Criminal Procedure.

       C.          The government will disclose any information or material which may be
                   favorable on the issues of guilt or punishment within the scope of Brady v.
                   Maryland, 373 U.S. 83 (1963), and United States v. Agurs, 427 U.S. 97
                   (1976).

       D.          The government will disclose any payments, promises of immunity,
                   leniency, preferential treatment, or other inducements made to prospective
                   government witnesses, within the scope of Giglio v. United States, 405 U.S.
                   150 (1972), or Napue v. Illinois, 360 U.S. 264 (1959).

       E.          The government will disclose any prior convictions of any alleged co-
                   conspirator, accomplice or informant who will testify for the government at
                   trial.

       F.          No defendant was identified in a lineup, show up, photo array or similar
                   identification proceedings.

       G.          The government has advised its agents and officers involved in this case to
                   preserve all rough notes.

       H.          The government will timely advise the defendant of its intent, if any, to
                   introduce during its case in chief proof of evidence pursuant to F.R.E.
                   404(b). Pursuant to Local Rule 88.10, the notice will be provided regardless
                   of whether the evidence may be used in the case-in-chief, for impeachment
                   or possible rebuttal, and will include the general nature of the evidence.

                   You are hereby on notice that all evidence made available to you for
                   inspection, as well as all statements disclosed herein or in any future
                   discovery letter, may be offered in the trial of this cause, under F.R.E.
                   404(b) or otherwise (including the inextricably-intertwined doctrine).
                   Specifically, evidence relating to the July 24, 2019 death of C.M. may be
                   offered at trial.

       I.          The defendant is not an aggrieved person, as defined in Title 18, United
                   States Code, Section 2510(11), of any relevant electronic surveillance that
                   was authorized pursuant to 18 U.S.C. §2516 and 18 U.S.C §2518 and that
                   has been unsealed in accordance with 18 U.S.C §2518.


                                             2
Case 0:19-cr-60370-RKA Document 8 Entered on FLSD Docket 12/23/2019 Page 3 of 5




        J.             The government has ordered transcribed the Grand Jury testimony of all
                       witnesses who will testify for the government at the trial of this cause.

        K.             The government will, upon defense request, deliver to any laboratory
                       presently registered with the Attorney General in compliance with 21
                       U.S.C. ' 822 and ' 823 and 21 C.F.R. 1301.13, a sufficient representative
                       sample of any alleged contraband which is the subject of this indictment to
                       allow independent chemical analysis of such sample.

                       If there is no response within ten (10) days from the date of the Certificate
                       of Service attached hereto, the bulk of the contraband/narcotics will be
                       destroyed. As usual, random samples will be set aside to be used as
                       evidence at trial.

        L.             The government does not know of any automobile, vessel, or aircraft
                       allegedly used in the commission of this offense that is in the government's
                       possession.

        M.             The government is not aware of any latent fingerprints or palm prints which
                       have been identified by a government expert as those of the defendant.

        N.             The government will make every possible effort in good faith to stipulate to
                       all facts or points of law the truth and existence of which is not contested
                       and the early resolution of which will expedite trial. These stipulations will
                       be discussed at the discovery conference.

        The government is aware of its continuing duty to disclose such newly discovered
 additional information required by the Standing Discovery Order, Rule 16(c) of the Federal Rules
 of Criminal Procedure, Brady, Giglio, Napue, and the obligation to assure a fair trial.

        In addition to the request made above by the government pursuant to both Section B of the
 Standing Discovery Order and Rule 16(b) of the Federal Rules of Criminal Procedure, in
 accordance with Rule 12.1 of the Federal Rules of Criminal Procedure, the government hereby
 demands Notice of Alibi defense; the approximate time, date, and place of the offense was:

                       Time: See Indictment
                       Date: See Indictment
                       Place: See Indictment




                                                 3
Case 0:19-cr-60370-RKA Document 8 Entered on FLSD Docket 12/23/2019 Page 4 of 5



         A flash drive and discs with discovery materials have been produced. A password for the
 discs, if needed, will be provided separately. Please contact the undersigned Assistant United
 States Attorney if any materials are missing.


                                                    Respectfully submitted,

                                                    ARIANA FAJARDO ORSHAN
                                                    UNITED STATES ATTORNEY


                                            By:     /s/ Robert Juman
                                                    ROBERT JUMAN
                                                    Assistant United States Attorney
                                                    Court ID No. A5502228
                                                    500 E. Broward Blvd., 7th Floor
                                                    Ft. Lauderdale, Florida 33394
                                                    Tel.: (954) 660-5948
                                                    Fax: (954) 356-7336
                                                    Email: Robert.Juman@usdoj.gov




                                               4
Case 0:19-cr-60370-RKA Document 8 Entered on FLSD Docket 12/23/2019 Page 5 of 5



                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on December 23, 2019, I electronically filed the foregoing
 with the Clerk of the Court using CM/ECF. Discs containing discovery were sent to counsel for
 the defendants.


                                                   /s/ Robert Juman
                                                   Assistant United States Attorney




                                              5
